                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF ARKANSAS
                          PINE BLUFF DIVISION

DARRELL P. HAMPTON                                                      PLAINTIFF

v.                       CASE NO. 5:19-CV-00060 BSM

TAYLOR                                                                 DEFENDANT

                                     ORDER

      After careful review of the record, United States Magistrate Judge Beth Deere’s

recommended disposition [Doc. No. 3] is adopted, and this case is dismissed without

prejudice.

      IT IS SO ORDERED this 3rd day of April 2019.


                                               ________________________________
                                               UNITED STATES DISTRICT JUDGE
